Citation Nr: 1636492	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 2009, for the grant of service connection for a cervical spine disability.  

2.  Entitlement to an effective date earlier than October 19, 2009, for the grant of service connection for radiculopathy of the left upper extremity associated with the cervical strain.  

3.  Entitlement to an increased initial rating for a cervical spine disability, rated as 10 percent disabling prior to November 1, 2012, and as 20 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 2003 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for cervical strain, status post motor vehicle accident and radiculopathy of the left upper extremity and assigned 10 percent evaluations effective May 27, 2011.

In a May 2012 rating decision, the effective date assigned to the service-connected cervical strain, status post motor vehicle accident and radiculopathy of the left upper extremity, was amended to October 19, 2009.  This appeal ensued.

Shortly after the Veteran formalized his appeal concerning the effective dates assigned to the service-connected cervical strain, status post motor vehicle accident and radiculopathy of the left upper extremity, he filed a timely notice of disagreement regarding the disability rating assigned for the cervical spine disability.  In a February 2014 rating decision, the disability was recharacterized as intervertebral disc syndrome and a rating of 20 percent was assigned effective November 1, 2012.  The Veteran appealed.  

Despite the increased rating granted by the RO in the February 2014 rating decision, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has recharacterized the issue as listed on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an increased initial rating for a cervical spine disability, rated as 10 percent disabling prior to November 1, 2012, and as 20 percent disabling as of that date, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a neck disorder in January 2008; the claim was denied in a July 2008 rating decision. 

2.  The Veteran received notice of the July 2008 rating decision on July 22, 2008; he did not appeal.

3.  The RO has construed a VA Form 21-4138 received on October 19, 2009, as a request to reopen the previously denied claim.  

4.  The Veteran did not submit a claim for service connection for a neck disorder between July 22, 2009, and October 19, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 19, 2009, for the grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to October 19, 2009, for the grant of service connection for radiculopathy of the left upper extremity associated with the cervical strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the Veteran's assertions that he is entitled to earlier effective dates for the grant of service connection for a cervical spine disability and radiculopathy of the left upper extremity, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board will now address the merit of the claims for entitlement to an effective date earlier than October 19, 2009, for the grant of service connection for a cervical spine disability and radiculopathy of the left upper extremity.

The Veteran filed a claim to establish entitlement to service connection for a neck disorder that was received in January 2008.  The RO issued a rating decision in July 2008 that denied the claim.  The RO noted that the Veteran's service medical records showed treatment for a cervical spine disorder following a motor vehicle accident, but further noted that there was no evidence of continuous treatment since that time, and no objective evidence of a chronic neck or shoulder disorder.  Notice of the July 2008 rating decision was sent by letter dated July 22, 2008.  The Veteran did not appeal the July 2008 rating decision and has not alleged any clear and unmistakable error in that rating decision.  Therefore, the July 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In correspondence received on October 19, 2009, the Veteran reported that "I was granted/denied 1/2008 for service connection on my neck/shoulder injury.  Please pull the denial/rating letter and mail a copy to me, I know the auto accident that occure when I was 19 y/o was when I was a marine."  See VA Form 21-4138.  The RO provided a copy of the VA letter dated July 22, 2008, and the rating decision on January 12, 2010.  The Board notes at this juncture that the RO subsequently provided the Veteran with a copy of his service treatment records and the remaining file that was photocopied in error on March 16, 2011.  

The Veteran filed a claim to reopen that was received on May 27, 2011.  In the August 2011 rating decision that is the subject of this appeal, the RO established service connection for both a cervical spine disability and radiculopathy of the left upper extremity, and assigned ratings of 10 percent effective May 27, 2011, the date on which the Veteran's claim to reopen had been received.  The Veteran initiated an appeal of that rating decision and in a May 2012 rating decision, the RO amended the effective date assigned to each disability to October 19, 2009.  The RO explained that on October 19, 2009, it received a statement in support of claim, VA Form 21-4138, in which the Veteran spoke of his previous claim for benefits (service connection for neck/shoulder) and requested copies of the denial rating and letter; and that the RO acted on the request under the Freedom of Information Act (FOIA) and sent the requested document.  The RO further explained that the VA Form 21-4138 should have been construed as a request to reopen the previously denied claim, or at least should have been clarified by the Veteran or his service representative, which VA failed to do.  The RO concluded that the Veteran's request to reopen the previously denied claim was deemed to have remained open from October 19, 2009, the date VA received this correspondence.  As such, an effective date of October 19, 2009, was assigned for the grant of service connection for the cervical spine disability and radiculopathy of the left upper extremity.  

The Veteran contends that he is entitled to an effective date of August 4, 2007, for the grant of service connection for the cervical spine disability and radiculopathy of the left upper extremity because his original request was made within four to five months of separating from active duty and the conditions had been chronically disabling since then.  The Veteran also asserts that the limitations assessed on a 2008 examination are the same as those from a 2011 examination and subsequent grant, and that it was VA's error not to have granted benefits with an earlier effective date.  See June 2012 VA Form 9.  

Generally, the effective date of an award of service connection, to include on a secondary basis, is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id; 38 C.F.R. §3.400(r) (2015).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

In some cases, a report of examination or hospitalization was accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2015).  The date of a VA medical record was accepted as the date of receipt of a claim when such record related to examination or treatment of a disability for which service-connection had previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than October 19, 2009, for the grants of service connection for a cervical spine disability and radiculopathy of the left upper extremity.

Under the law discussed above, the effective date for a grant of service connection following a final prior disallowance and on a secondary basis is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  As such, the RO assigned the earliest possible effective dates for its grant of service connection for a cervical spine disability and radiculopathy of the left upper extremity, which based on the procedural history as outlined in detail above, and the RO's determination that the October 2009 VA Form 21-4138 should have been construed as a request to reopen the previously denied claim, was October 19, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's cervical spine disability is related to service, and the radiculopathy of the left upper extremity is related to the service-connected cervical spine disability.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) [now 38 C.F.R. § 3.400(q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the cervical spine disability or radiculopathy of the left upper extremity.

The Board also notes that there is no indication that the Veteran submitted a claim to reopen between July 22, 2009, when the July 2008 rating decision that originally denied the claim for service connection for a cervical spine disability became final; and October 19, 2009, when the RO received the VA Form 21-4138 that has been construed as a request to reopen the previously denied claim for a cervical spine disability.  See 38 C.F.R. §§ 3.151, 3.155 (2015). 

The Board has noted that the Veteran submitted copies of service medical records subsequent to the original denial of his claim, however, these were duplicate copies of previously considered records, and do not constitute previously unavailable service records as defined in 38 C.F.R. 3.157(c) which provides that an award of service connection made based on previously unavailable service records may date back to the date of the original claim.  

For the foregoing reasons, the claims for entitlement to an effective date earlier than October 19, 2009, for the grant of service connection for a cervical spine disability and the grant of service connection for radiculopathy of the left upper extremity are denied.  


ORDER

An effective date earlier than October 19, 2009, for the grant of service connection for a cervical spine disability is denied.

An effective date earlier than October 19, 2009, for the grant of service connection for radiculopathy of the left upper extremity associated with the cervical strain is denied.


REMAND

The Veteran submitted a VA Form 21-4142 in July 2013 in order for VA to obtain private treatment records from Dr. A.J. related to his claim for increased rating.  VA made an attempt to obtain records from this provider, see November 2013 letter, but no records were received and no follow up attempts were made in violation of 38 C.F.R. § 3.159(c)(1).  This must be rectified on remand.

The Veteran's cervical spine disability was last examined in November 2012, almost four years ago.  As the claim is being remanded to make additional efforts to obtain private treatment records, a contemporaneous VA examination should also be scheduled.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain private treatment records from Dr. A.J., identified in a July 2013 VA Form 21-4142.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected cervical spine disability.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the service-connected cervical spine disability should be identified.  

Range of motion testing should be undertaken for the cervical spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After undertaking the development above and any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


